      Case 1:20-cv-01721-DAD-JLT Document 8 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL HICKS,                                      Case No. 1:20-cv-01721-JLT (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          TO DENY PLAINTIFF’S MOTION TO
13            v.                                          PROCEED IN FORMA PAUPERIS
14    A. LUCAS, et al.,                                   (Doc. 5)

15                        Defendants.                     14-DAY DEADLINE

16                                                        Clerk of the Court to Assign District Judge

17

18           Before the Court is Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. (Doc. 5.) The inmate trust account statement attached to the motion indicates that

20   Plaintiff currently has more than $6,000 in his trust account. (Id. at 3.) This is more than enough

21   to pay the filing fee for this action in full. In his motion for an extension of time to pay the filing

22   fee, filed concurrently with his IFP motion, Plaintiff concedes that he has adequate funds to pay

23   the filing fee. (Doc. 4 at 1.)

24           Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

25   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

26   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

27   care must be employed to assure that federal funds are not squandered to underwrite, at public

28   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole
      Case 1:20-cv-01721-DAD-JLT Document 8 Filed 01/27/21 Page 2 of 2


 1   or in material part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-

 2   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586

 3   F. Supp. 848, 850 (D.R.I. 1984)).

 4          Plaintiff has adequate funds to pay the filing fee for this action in full. Accordingly, the

 5   Court RECOMMENDS that his motion to proceed in forma pauperis (Doc. 5) be DENIED. The

 6   Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 7          These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 9   service of these Findings and Recommendations, Plaintiff may file written objections with the

10   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

11   Recommendations.” Failure to file objections within the specified time may result in waiver of

12   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

13   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     January 27, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
